

114 S462 IS: Safe and Secure Drinking Water Protection Act of 2015
U.S. Senate
2015-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 462IN THE SENATE OF THE UNITED STATESFebruary 11, 2015Mr. Brown (for himself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo direct the Administrator of the Environmental Protection Agency to publish a health advisory and
			 submit reports with respect to microcystins in drinking water.
	
 1.Short titleThis Act may be cited as the Safe and Secure Drinking Water Protection Act of 2015. 2.Microcystins in drinking water (a)Health advisoryNot later than 180 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency (referred to in this Act as the Administrator) shall develop and publish a health advisory including recommendations on—
 (1)(A)the level of microcystins in drinking water below which the water is expected to be safe for human consumption; and
 (B)feasible treatment techniques and other means for achieving that level; and (2)standardized procedures for testing for microcystins in drinking water.
 (b)ReportsNot later than 180 days after the date of enactment of this Act, and each year thereafter, the Administrator shall submit to Congress a report that includes—
 (1)a description of the status of the efforts of the Administrator to determine whether to regulate drinking water with respect to the level of microcystins;
 (2)a description of the steps taken by the Administrator to promote testing of drinking water for microcystins in areas that have been affected by harmful algal blooms; and
 (3)an analysis of available treatment techniques and other means for addressing microcystins in drinking water.